PER CURIAM.
This is an appeal from a final judgment awarding the appellee, Woodrow Kantner, damages against his insurance company, the appellant, for the full amount available under his coverage for fire damage to his vehicle, a customized van. On appeal appellant contends that there was insufficient evidence to support the findings of the trial court regarding the cause and extent of the damage to the vehicle. As we have noted on numerous occasions we are not empowered to substitute our judgment for that of the trial court, even if our review of the record suggests that we might have come to a different conclusion. Elmore v. Enterprise Developers, Inc., 418 So.2d 1078 (Fla. 4th DCA 1982). There is' some evidence in the record which, considered in a light more favorable to the appellee, indicates that the damage to the vehicle exceeded the amount of the coverage. Under these circumstances we are unable to conclude that the judgment is not supported by competent, substantial evidence.
Accordingly, the judgment of the trial court is affirmed.
ANSTEAD, HERSEY and WALDEN, JJ., concur.